Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered March 27, 1987, denying defendant’s motion to dismiss the amended complaint for failure to state a cause of action, unanimously affirmed, without costs or disbursements.
On argument, plaintiffs’ counsel stated that the cause of action as pleaded is for breach of contract only, notwithstanding the complaint’s reference to fraud. Taking counsel at his word, we find, in the circumstances, that the complaint adequately gives notice of the transaction giving rise to the contract action. Any paucity of detail may be remedied through a bill of particulars and discovery. Concur—Murphy, P. J., Sullivan, Carro, Milonas and Kassal, JJ.